Exhibit 10.3
Pro-Forma Financial Statements:
On December 31, 2008, Technology Solutions Company (the “Company”) and Valkre
Solutions, Inc. (“Valkre”) entered into an Asset Purchase Agreement (the
“Purchase Agreement”) pursuant to which the Company agreed to sell and Valkre
agreed to acquire substantially all of the assets and assume certain liabilities
of the Company’s Customer Value Creation (“CVC”) practice (the “Practice”)
together with certain other assets, liabilities, properties and rights of the
Company relating to its CVC business.
a. Pro-forma consolidated condensed balance sheet — post sale of Practice:

                              Pro-forma Consolidated Balance Sheet - Post Sale
of Practice       Pre-Transaction     Transaction     Post-Transaction       As
reported           Pro-forma       September 30, 2008 (1)     Adjustments (2)  
  September 30, 2008 (3)       (Unaudited)     (Unaudited)     (Unaudited)  
 
                       
Cash and short-term investments
  $ 9,014     $ 130     $ 9,144  
Promissory Note from Valkre
    —       270       270  
Promissory Note from EnteGreat
    750       —       750  
Other current assets
    1,951       (160 )     1,791  
Fixed assets and intangible assets, net
    461       (160 )     301  
 
                 
 
                       
TOTAL ASSETS
  $ 12,176     $ 80     $ 12,256  
 
                 
 
                       
Accounts payable
  $ 1,003     $ —     $ 1,003  
Accrued compensation
    535       —       535  
Other current liabilities
    136       —       136  
 
                       
Total shareholder equity
    10,502       80       10,582  
 
                 
 
                       
TOTAL LIABILITIES AND STOCKHOLDERS EQUITY
  $ 12,176     $ 80     $ 12,256  
 
                 

      (1)  
The pre-transaction unaudited condensed consolidated balance sheet represents
the Company’s consolidated balance sheet as of September 30, 2008, prior to the
sale of the Practice.
  (2)  
The transaction adjustments column represents those assets and liabilities
changes resulting specifically from the sale of the Practice to Valkre.
  (3)  
The post-transaction pro-forma unaudited condensed consolidated balance sheet
represents a pro-forma look back to September 30, 2008 assuming the impact of
the transaction related adjustments.
  (4)  
The condensed pro-forma consolidated balance sheet may not necessarily reflect
the consolidated balance sheet of the Company during any other future period.

b. Pro-forma consolidated condensed statements of income:

                                                      Year Ended December 31,
2007     Year to date through September 30, 2008       CVC Practice (2)    
Exogen/Corp (2)     As Reported (1)     CVC Practice (2)     Exogen/Corp (2)    
As Reported (1)       (unaudited)     (unaudited)     (Audited)     (unaudited)
    (unaudited)     (unaudited)  
 
                                               
Revenues before reimbursable expenses
  $ 1,080     $ 9,308     $ 10,388     $ 884     $ 4,783     $ 5,667  
Reimbursable expenses
    172       1,028       1,200       337       494       831  
 
                                   
 
                                               
TOTAL REVENUES
    1,252       10,336       11,588       1,221       5,277       6,498  
 
                                   
 
                                               
Cost of services
    1,469       7,775       9,244       1,036       4,647       5,683  
Management and administrative support
    428       9,110       9,538       278       1,793       2,071  
Intangible assets amortization
    205       —       205       147       —       147  
Intangible assets impairment — one-time, non-recurring (3)
    143       —       143       106       —       106  
 
                                   
 
                                               
TOTAL COSTS AND EXPENSES
  $ 2,245     $ 16,885     $ 19,130     $ 1,567     $ 6,440     $ 8,007  
 
                                   
 
                                               
OPERATING (LOSS) — Company
  $ (993 )   $ (6,549 )   $ (7,542 )   $ (346 )   $ (1,163 )   $ (1,509 )
 
                                               
INVESTMENT INCOME
    —       469       469       —       290       290  
 
                                   
 
                                               
NET INCOME(LOSS) BY PRACTICE
    (993 )     (6,080 )     (7,073 )     (346 )     (873 )     (1,219 )
 
                                               
Discontinued Operations (4)
    —       (1,222 )     (1,222 )     —       1,957       1,957  
 
                                   
 
                                               
NET INCOME/(LOSS) — Company
  $ (993 )   $ (7,302 )   $ (8,295 )   $ (346 )   $ 1,084     $ 738  
 
                                   
 
                                               
Basic Income/(Loss) per share
    ($0.39 )     ($2.87 )     ($3.26 )     ($0.13 )   $ 0.42     $ 0.29  
 
                                   
Diluted Income/(Loss) per share
    ($0.39 )     ($2.87 )     ($3.26 )     ($0.13 )   $ 0.41     $ 0.28  
 
                                   
 
                                               
Weighted average share — Basic
    2,541       2,541       2,541       2,564       2,564       2,564  
 
                                   
Weighted average share — Diluted
    2,541       2,541       2,541       2,661       2,661       2,661  
 
                                   

      (1)  
The pro-forma consolidated statements of income is a summary of TSC’s operating
results excluding the Practice on a stand-alone basis. It was derived by
adjusting the financial information from the Company’s Form 10K for year ended
December 31, 2007 and the Company’s Form 10-Q filed for the nine months ended
September 30, 2008.
  (2)  
The Company has traditionally reported a consolidated look at the income
statement instead of by practice area. For this pro-forma representation,
revenues and expenses were segregated by those estimated amounts associated with
the Practice on a stand-alone basis, with the remainder being reflected as
Exogen / Corporate. The Exogen/Corporate column, for this pro-forma
illustration, is carrying the entire burden of corporate administrative
expenses. The allocated costs for both above periods reflect those costs that
were reasonably estimated to be directly attributable to the Practice during the
timeframe as indicated.
  (3)  
The intangible asset impairment amounts represents one-time non-recurring
expenses recorded in the period when an impairment of the intangible assets has
been determined to have occurred. These amounts are not recurring and represent
the one time recognition of expense.
  (4)  
The Company sold its SAP Practice effective as of April 30, 2008. The Company
filed a Form 8K on May 9, 2008 with pro-forma financials related to the sale.
For addition information concerning the SAP Practice sale, see the Form 8K
filing.
  (5)  
The financial information may not necessarily reflect the results of the
operations of TSC, excluding the Practice, as a stand-alone entity during the
periods presented in the future.

 

 